Title: To George Washington from Jacob Bayley, 16 September 1782
From: Bayley, Jacob
To: Washington, George


                  
                     Sir
                     Newbury Coos’ Septr 16th 1782
                  
                  The foregoing I had no Saft opertunity to Send without Sending on purpose Since I find General Carltons orders have Taken Effect in Canada they have Desisted from Sending a large party to Distroy us which was Intended I believe Small partys are forbid Takeing any more prisoners, but they mean to keep thier partys amongst us to gain Inteligence and Steal the Hearts of the people, Vermont threaten to Enforce obedience to them by the Sword and I believe they will attempt it Since Britton has in Some measure Dropt the matter I wish I could be Directed what to do, I verily believe the Connection between Vermont and Britton Still Exists Capt. Brakenridge and Lemsing from Barrington has been a month or more at Quebek I have the account from Capt. Martin from St Johns, he came home on parole he also Informs me of the Scituation of my Son he say he is Close Confined in St Johns without cloathing, he was Taken Jest lame from his Saw mill neither Stocking nor Shoes a thin pr trowsers no hat but one Shirt and Small wastcoat in this Scituation he has remained twelve weeks when Capt. Martin left him this he says my Son Suffers because he is my Son I beg your Excelency would give leave for a Flag to go in by way of Coos as it is very Easie with Some prisoners to Exchange him and others Viz. James Bayley Benja. Bayley Luther Bayley Henry Lovewell and John Lovewell all from this quarter and Serjeant Torry of Late Colo. Hazens Regt who was on Command here and taken at my House, or any other meathod that they may be releived, I Cannot Send by Vermont as I rather think thier Suffering is procured by them, nor Can I own Vermont untill Congress, Dos, you will receive Mr Johnsons accounts with this, as we had the greatest reason to Expect a heavy attack from the Enemy in order to avoid the blow were obliged to up Such means as almost Spoilt our line of Inteligence Permit me to Subscribe mySelf Yr Excelencys Most Devoted Humble Servant
                  
                     Jacob Bayley
                  
               